Citation Nr: 1506316	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  12-34 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling prior to June 5, 2013 and 70 percent disabling from June 5, 2013.

3.  Entitlement to total rating based on individual unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

T. Wishard, Counsel



INTRODUCTION

The Veteran had active duty training from September 2005 to January 2006 and active service from March 2008 to March 2009.  

These matters come before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Louisville, Kentucky.  During the pendency of the claim, the RO, in a November 2013 rating decision, granted an increased evaluation of 70 percent for the Veteran's PTSD effective from June 2013. 

The issue of entitlement to TDIU has been raised by the record as part of the Veteran's claim for an increased rating for PTSD.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the Board has added it to the list of issues currently on appeal, as noted above.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's service treatment records are negative for a back injury.

2.  The probative evidence of record is against a finding that the Veteran has had a back disability during the pendency of his claim.

3.  The Veteran's PTSD has been manifested by subjective complaints of anxiety, nightmares, depression, social avoidance, irritability, suicide ideation at times, and anger.

4.  The probative evidence of record is against a finding that the Veteran's PTSD prior to June 5, 2013 has been manifested by symptoms which caused occupational and social impairment in most areas.

5.  The probative evidence of record is against a finding that the Veteran's PTSD has been manifested by symptoms severe enough to result in total occupational and social impairment such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, disorientation to time or place, spatial disorientation, neglect of personal hygiene, speech intermittently illogical, obscure, or irrelevant, obsessional rituals which interfere with routine activities, or memory loss for names of close relatives or his own name.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a back disability have not been met. U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).

2.  The criteria for an initial rating for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling prior to June 5, 2013 and 70 percent disabling from June 5, 2013 have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.126, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in June 2011. 

The rating issue on appeal arises from the Veteran's disagreement with an initial evaluation following the grant of service connection for PTSD.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.  

VA has a duty to assist the Veteran in the development of the claims.  The claims file includes service treatment records (STRs), post service medical records, and the statements of the Veteran and others in support of his claims.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain.  The Veteran has stated that he does not have private treatment for his back (See May 2013 VA electronic note).  In addition, a June 2011 electronic mail record reflects that no further STRs are available. 

VA examinations were obtained in 2011 and 2013.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the Veteran has been afforded adequate VA examinations.  The reports include clinical examination, diagnostic testing, and the Veteran's reported symptoms.  The mental health report provides findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.


Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id. § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating Disabilities - in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned. Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id. § 4.3.

In determining whether a claimed benefit is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Moreover, an appeal from the initial assignment of a disability rating, such as the appeal in this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted. 

Pertinent schedular criteria for rating mental disorders

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  The VA Schedule rating formula for mental disorders reads in pertinent part as follows:  

100 percent rating (the maximum schedular rating)  - Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships).

50 percent -- Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

30 percent-- Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

10 percent -- Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).


Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)).

According to the pertinent sections of the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), a GAF score of 71 to 80 indicates that if symptoms are present, they are transient and expectable reactions so psychosocial stressors and there is no more than slight impairment in social, occupational, or school functioning.  A GAF score of 61 to 70 indicates some mild symptoms or some difficulty social occupational or school functioning but that an examinee is generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates that the examinee has some impairment in reality testing or communication such as speech is illogical, obscure, or irrelevant, or that the examinee has major impairment in several areas.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence pertinent to the issues on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service Connection for a Back Disability

The claims file reflects that the Veteran has complained of back pain since June 2010; however, it does not support a finding that the Veteran has a disability for VA purposes.  July 2010 VA x-rays reflect that the Veteran had a normal back.  There are no private or VA clinical records which reflect that the Veteran has a back disability.  The Board acknowledges that the Veteran may have back pain; however, pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for which service connection may be granted. Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Thus, service connection for a back disability is not warranted. 

For purposes of completeness, the Board has reviewed the entire claims file.  In his May 2011 claim for service connection, the Veteran stated that he carried "a lot" while deployed, including a "hundred pound body armor and that's where I do believe any back problems originated from."  The Veteran did not mention any back injury from an IED (improvised explosive device) explosion, although he did note that he had an injury to his eye and headaches due to an IED explosion.  

At the August 2011 VA examination, the Veteran reported that, in approximately August 2008, he was in the vicinity of an IED explosion, which caused him to be "slammed into the turret, then back into the radio mount" and he experienced back pain.  He reported that after the incident, he has intermittent pain in the low back, especially with prolonged sitting and prolonged standing.  The STRs do not support that the Veteran had a back injury in service, and as noted above, he did not claim such an injury when he initially filed his claim for service connection.

An August 2008 Military Acute Concussion evaluation (MACE) record reflects that the Veteran reported an injury on August 1, 2008 in which he was not dazed or confused but had hit his head from an explosion.  An August 1, 2008 STR reflects that the Veteran had sustained a laceration near his left eye when his vehicle hit an IED.  The Veteran complained of redness to the eyes, a laceration, and a headache.  The reports are negative for any back complaints. 

Another August 2008 MACE report reflects that the Veteran reported that on August 3, 2008, he was injured when an IED exploded the prior day.  The Veteran reported that he had not had a loss of consciousness or blacking out.   He reported that he had been dazed, confused, and had seen "stars".  The report is negative for any back complaints. 

A February 2009 DD Form 2697 (Report of Medical Assessment) reflects that the Veteran reported that his overall health had remained the same since March 2008, the date of his last physical examination.  The health care provider comments reflect that the Veteran had been involved in an IED blast with minor injury and no acute symptoms.  He was not on a profile, and was cleared for demobilization.  The report is negative for any back complaints. 

A March 2009 Post Deployment Health Assessment (DD Form 2796) reflects that the Veteran had been deployed from May 2008 to February 2009.  He reported that during his deployment, he had developed feeling tired after sleeping.  The report is negative for any back complaints.  Notably, the Veteran actually denied back pain.  The Veteran separated from active service in March 2009.  

A post service June 2010 VA clinical record reflects that the Veteran reported low back pain. A July 2010 VA clinical record reflects that upon examination, the Veteran had no alignment issues, although he reported pain with rotation.  The impression was low back pain with normal x-rays.  A January 2011 VA clinical record reflects that the Veteran had low-mid back pain, mostly mechanical with normal x-rays.  

The Veteran underwent a VA examination in 2011.  The examination report reflects that the Veteran had full flexion, but some limitation of extension, and pain with some ranges of motion such as lateral flexion, and lateral rotation.  The Veteran did not have localized tenderness or pain to palpation.  Reflexes, muscle strength, and sensory examinations were all normal.  Straight leg raising test was negative.  The Veteran did not have radicular pain or other symptoms.  The Veteran did not have intervertebral disc syndrome (IVDS).  The Veteran did not use an assistive device.  The report notes that X-rays were negative for arthritis.  

The 2011 VA examiner opined that it was less likely as not that the Veteran has a back disability causally related to service.  The examiner considered the Veteran's IED incident in service, as well as wearing body armor and carrying combat gear in service.  He opined that "the wearing of the heavy body armor and carrying his combat gear, the Veteran could have strained his back, and such can cause recurrent back pain.  However, he also noted that the Veteran did not have evidence of a back injury.  The Board is mindful that there is some evidence of a back injury in service (i.e. the Veteran's report) and the clinician considered the Veteran's back complaints.  Nevertheless the examiner still found that the Veteran did not have a back disability causally related to service.  

The Board also acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of appellant's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.)  In the present case, not only is there a lack of clinical documents of back complaints in service, but the Veteran denied back complaints while in service, after his IED explosion.  In addition, the use of the terms "could" and "can" used by the examiner is too speculative to support a grant of service connection, especially in light of the lack of service-connected disability upon x-rays.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).

The Veteran is competent to relate his symptoms, such as pain.  However, he has not been shown to have the training, experience, or education necessary to make a diagnosis of an actual back disability.  In addition, there are no clinical records which reflect a diagnosis. 

The Board has also considered that in the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation. 38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The phrase "engaged in combat with the enemy" requires that the veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality. VAOPGCPREC 12-99 (October 18, 1999); Gaines v. West, 11 Vet. App. 353 (1998).

When the combat presumption has been triggered, a medical examiner cannot rely on the absence of medical records corroborating that injury to conclude that there is no relationship between current disability and his military service. Dalton v. Nicholson, 21 Vet. App. 23, 40 (2007). 

However, the provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, but eases the combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected. See Caluza v. Brown, 7 Vet. App. 498 (1995). That is, the statute provides a basis for determining whether a particular injury was incurred in service, but not a basis to link the injury etiologically to the current condition.  In-service incurrence by way of the combat presumption may also be rebutted by clear and convincing evidence to the contrary. 38 U.S.C.A. § 1154(b).  

In the present case, even applying the combat presumption, the Veteran still does not have a current disability.  While he may have initially felt pain after having his back slammed into part of a tank, he subsequently denied back trouble in service, and even though, he now has back pain, he does not have an actual back disability for VA purposes.  

Based on the foregoing, the Board finds that service connection for a back disability is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Rating PTSD

The Veteran's service-connected PTSD is evaluated as 50 percent disabling from May 16, 2011 to June 5, 2013 and as 70 percent disabling from June 5, 2013. 

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112(Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Id. at 442; see also Sellers v. Principi, 372 F.3d 1318(Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  

The Board has reviewed the entire claims file and has referenced the pertinent clinician records in parentheses which discuss the relevant symptoms.  The Board has considered all the clinical records, to include those immediately prior to the rating period on appeal as the history of the disability is for consideration.  The Board has noted below, in parentheses, the dates of the VA clinical records which support its findings.

The Board has initially considered whether a 100 percent rating is warranted for any period on appeal, but finds that it is not.  A 100 percent rating would be warranted if the Veteran had total occupational and social impairment.  The evidence of record does not support such a finding.  The evidence reflects that Veteran was oriented in all spheres (February 2011, March 2011, June 2012, February 2013, April 2013, July 2013, September 2013), was appropriately dressed and groomed (November 2010, February 2011, March 2011), had a relationship with his family, albeit he felt that he had little in common with them but was communicating with them (February 2011, August 2011, July 2013), lived with his parents (March 2011), has a friend he sees several times a week (August 2011), and had a girlfriend of approximately two years (February 2013, June 2013, July 2013).  

In addition, a June 2013 VA examination report reflects that the Veteran reported that he spends most of his time with his immediate family (parents and siblings) and sees his girlfriend 5-6 hours a day.  He reported that he is "getting along well with family and girlfriend" although; he had some breakouts, but was, for the most part, was getting along "okay".

The Veteran's GAF scores have been noted to be, more often than not, in the 50s.  They have been noted to be 51 (November 2010), 60 (August 2011), 50 (June 2012), 55 (January 2013, February 2013, April 2013, May 2013, July 2013), 45 (June 2013), and 55-60 (September 2013).  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  

The evidence does not reflect that the Veteran has gross impairment in thought processes or communication.  His thought processes have been rational and/or goal oriented.  He has also not been shown to have grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation or own name.  (July 2010, November 2010, February 2011, March 2011, May 2012, June 2012, May 2013, September 2013).  

The Veteran has reported having suicide ideation at times, but has routinely stated that he had no intent or plan.  He has also denied suicide ideation at times (August 2011, May 2013, September 2013).  He has stated that he had homicidal ideation, but no plan, or intent and it was not directed at anyone.  While suicide ideation and homicidal ideations are noted as examples of a symptom which can cause occupational and social impairment in most areas, it has not been found to be so in this case.  No examiner has found that the Veteran is a persistent danger to himself or others or that his ideation causes deficiencies in most areas, or total impairment (February 2011, March 2011, June 2012).  A June 2012 VA clinical record reflects that the Veteran reported that he was depressed and that two weeks earlier, he had had suicide ideation.  He denied a plan to commit suicide and reported that he had not had any attempts.  His suicide risk level was "LOW".  

The August 2011 VA examination report reflects that the examiner, who considered all of the Veteran's reported symptoms, whether or not in the rating criteria, found that the Veteran's symptoms were best summarized as causing occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation, rather than total social and occupational impairment.  The assessment warrants no higher than a 30 percent disability rating. 

The June 2013 VA examination report reflects that the examiner, who considered all of the Veteran's reported symptoms, whether or not in the rating criteria, found that the Veteran's symptoms were best summarized as causing occupational and social impairment with reduced reliability and productivity, rather than total social and occupational impairment.  The assessment warrants no higher than a 50 percent disability rating. 

The Board has also considered the lay statements of record.  In a statement received by VA in July 2011, D.H. stated the Veteran is always angry, irritable, and does not want to be around people.  In a written statement, M.H. stated that the Veteran is depressed all the time, gets angry easily, and has difficulty sleeping.  In a written statement, the Veteran's sister, H.H. stated that the Veteran is short-tempered and mean, screams, and does not have a good night unless he drinks.  The Board also acknowledges the July 2013 VA examination report which reflects one episode of "fighting with a trouble maker".

The above evidence, when taken as a whole, is against a finding of total occupational and social impairment.  The Board acknowledges the Veteran's reports of some suicidal and homicidal thoughts, sleep difficulties to include nightmares and problems falling asleep, and wanting to sleep all the time, depression, lack of energy and/or interest, anxiety, anger problems, and relationship problems.  Nonetheless, his mental health symptoms do not causes total occupational and social impairment for any period on appeal.  He has been able to maintain relationships.  Thus, an increased rating from June 5, 2013 is not warranted and a 100 percent rating is not warranted for any period on appeal. 

The Board will next consider whether the Veteran's symptoms from May 2011 to June 5, 2013 warrant a rating of 70 percent.  The Veteran would be entitled to a 70 percent rating if the evidence reflected that his symptoms caused occupational and social impairment, with deficiencies in most areas.  The Board has considered the symptoms listed as examples in the rating criteria.  The evidence does not support a finding of obsessional rituals which interfere with routine activities, spatial disorientation, neglect of personal appearance and hygiene, or speech which is intermittently illogical, obscure, or irrelevant (August 2011, June 2012).

The Veteran has report irritability and anger, but the evidence does not reflect that he had periods of unprovoked violence prior to June 2013.  The August 2011 VA examination report reflects that the Veteran reported that he removes himself from situations prior to violence.  

The August 2011 VA examination report is against a finding that the Veteran has an inability to establish and maintain effective relationships.  The report reflects that the Veteran likes to be by himself, yet was trying to do things with his family.  He reported that he feels closest to his brother and spends "quite a bit of time with him".  He also reported that he has one good friend whom he sees every day or every other day (although he does not like to go out with friends).  Thus, the Veteran is able to maintain an effective relationship.  

The 2011 examiner considered all of the Veteran's reported symptoms, to include distressing dreams, avoidance, marked diminished interest, restricted range of affect, sleep problems, irritability or outbursts of anger, difficulty with concentration, hypervigilance, and exaggerated startle response.  Based on all the Veteran's reported symptoms, the examiner found that the Veteran had a GAF score of 60 and his symptoms caused no more than occupational and social impairment with occasional decrease in work efficiently and intermittent periods of inability to perform occupational tasks.  

A June 2012 VA clinical record reflects that the Veteran reported problems with sleep, anger, and depression.  Upon examination, he was alert and oriented times three, had a logical and coherent thought process, had fair eye contact, was appropriately dressed, had normal speech, had good cognition, and had appropriate judgment and good decision making.  He denied hallucinations.  He was depressed and reported that two weeks earlier, he had had suicide ideation.  He denied a plan to commit suicide and reported that he had not had any attempts.  His suicide risk level was "LOW".  The Veteran also denied homicidal ideation. 

The Board finds that the 50 percent rating prior to June 13, 2013, adequately compensates the Veteran his symptoms, to include his mood disturbances, difficulty with relationships, sleep impairment, anxiety, suspiciousness, and avoidance of large crowds. 

The Board also notes that the Veteran's reported symptoms of mild memory loss, mildly impaired judgment, and occasional inappropriate social interaction have been adequately compensated in the already assigned ratings.  

Finally, the Board notes that the Veteran is service connected for traumatic brain injury (TBI).  An August 2011 VA examination report reflects that the Veteran's treatment providers were of the opinion that his memory/mood problems were due to PTSD as opposed to TBI; thus the August 2011 examiner considered them as attributable solely to PTSD when providing an opinion on the severity of his PTSD.  The Veteran stated in February 2011, that his headaches cause difficulty concentrating.  The June 2013 VA examination report reflects that the Veteran's symptoms of TBI including irritability, depression, sleep disruption, and decreased concentration/sustained focus capacity overlap with the Veteran's PTSD symptoms and cannot be further distinguished without undue speculation.  

The Veteran is service connection for TBI, evaluated as 40 percent disabling effective from May 2011 under DC 8045.  A 40 percent rating under DC 8045 was provided based, in part, on the Veteran's complaint of mild memory loss, mildly impaired judgment, occasionally inappropriate social interaction, and having three or more subjective symptoms that moderately interfere with work to include fatigability.  More than one evaluation for the same symptoms would constitute impermissible pyramiding.  (See Note (1) to DC 8045).  38 C.F.R. § 4.14 (2014).  Thus, the Board has provided the most adequate rating for the Veteran's symptoms where distinguishable, and ensured that his symptoms are rated under either DC 8045 or DC 9411.

Extra-schedular

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321(b)(1).

The rating criteria for PTSD is broad enough to allow for all of the Veteran's reported symptoms, regardless of whether or not they are listed as examples, to be considered in assigning an evaluation.  Thus, referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to service connection for a back disability is denied.

Entitlement to an initial rating for posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling prior to June 5, 2013 and 70 percent disabling from June 5, 2013 is denied.


REMAND

TDIU is an element of all appeals of an increased rating. Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability. Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met. Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).

The Veteran has been unemployed during the rating period on appeal.  He is service-connected for PTSD, TBI, headaches, left eye diplopia, and a scar.  

The August 2011 VA examination report reflects that the Veteran was unemployed and that he had "attempted to find a job but 'doesn't really have the desire'".  A 2013 VA examination report reflects that the Veteran does not have headaches from a TBI, but may have a localized nerve irritation from scarring which causes pain.  A 2013 VA examination report for the eye reflects the examiner's opinion that the eye disability does not impact the Veteran's ability to work.  

In his VA Form 9, dated in November 2012, the Veteran stated that he "can't even work a job because I can't stand authority and being told what to do.  My rage doesn't allow me to interact with others at all.  . . .  My headaches are so severe sometimes that all I can do is lay in bed with no noise and the lights out."

Thus, the issue of entitlement to TDIU has been raised by the record, and should be adjudicated by the RO.

Accordingly, the case is REMANDED for the following action:

1.  Issue appropriate notice for the TDIU claim. 

2.  Thereafter, schedule the Veteran for a general medical examination to determine the functional impairment caused solely by his service-connected disabilities, singly and in combination.  Detailed rationale is requested for the opinion provided.

3.  Following completion of the above, adjudicate the issue of entitlement to TDIU.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration. 


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


